Citation Nr: 0115621	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-24 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain with degenerative disc disease, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to 
December 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

Chronic lumbosacral strain with degenerative disc disease is 
currently manifested by severe recurring attacks 2-3 times 
per month of left-sided sciatic and low back pain with ankle 
jerks present and no demonstrable muscle spasm.


CONCLUSION OF LAW

Chronic lumbosacral strain with degenerative disc disease is 
no more than 40 percent disabling.  38 U.S.C.A. § 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, § 4,71a, Diagnostic 
Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for lumbosacral strain was established in 
a February 1974 rating decision.  The instant appeal stems 
from a May 1999 rating decision wherein the disability was 
recharacterized as chronic lumbosacral strain with 
degenerative disc disease and a 40 percent evaluation was 
confirmed and continued.  The appellant contends that he has 
constant, persistent, and severe pain from both muscle spasm 
and sciatica, and that therefore a 60 percent evaluation is 
warranted.  The appellant further contends that the 
disability prevents him from obtaining adequate employment.

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In a September 1998 letter, the RO advised the 
appellant that he should submit medical evidence to support 
his claim, and he was asked to identify all recent treatment 
facilities.  By virtue of the rating decision, the Statement 
of the Case and the Supplemental Statement of the Case issued 
during the pendency of this appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the claim 
for an increased rating.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, in fact, it appears that all evidence identified 
by the appellant relative to this claim has been obtained and 
associated with the claims folder.  This includes service 
medical records which were previously obtained and associated 
with the claims folder.  All identified and relevant medical 
treatment and examination records were obtained from the VA 
Medical Centers in Oakland Park and Miami.  A VA examination 
was conducted in November 1998 and a copy of the report 
associated with the file.  Furthermore, there is no 
indication from the appellant or the representative that 
there is outstanding evidence which would be relevant to this 
claim.  When the Board considers an issue not considered 
below by the RO, in this case because the passage of the 
Veterans Claims Assistance Act came after the RO had 
completed consideration of the case, then the Board must 
consider whether the appellant would be prejudiced by 
appellate review without first returning the case to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Based on the cited 
findings regarding the development previously accomplished in 
this case, we hold that the appellant would not be prejudiced 
with our consideration of the appeal since the duty to assist 
the appellant has been met and no reasonable possibility 
exists that additional assistance would aid in substantiating 
the claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Board has also considered the application of 38 C.F.R. 
§§ 4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the Court has established that the 
DeLuca provisions are applicable to limitation of motion, and 
the appellant is already in receipt of the maximum evaluation 
for a limitation in range of motion.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  Therefore, these provisions do not 
assist the appellant.

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

The appellant's disability has been evaluated under the 
criteria for rating intervertebral disc syndrome.  Pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief is assigned a 60 percent 
rating.  Severe intervertebral disc syndrome with recurring 
attacks, with intermittent relief is assigned a 40 percent 
rating.  Moderate intervertebral disc syndrome with recurring 
attacks is assigned a 20 percent rating.  For mild 
intervertebral disc syndrome, a 10 percent rating is 
assigned.  Postoperative and cured is assigned a 0 percent 
rating.  38 C.F.R. § 4.71a; Diagnostic Code 5293 (2000).

The Board notes that the appellant is currently in receipt of 
an assigned rating that exceeds the maximum schedular 
criteria for either limitation of motion of the lumbar spine, 
38 C.F.R. § 4.71a; Diagnostic Code 5292 (2000), or, 
lumbosacral strain, 38 C.F.R. § 4.71a; Diagnostic Code 5295 
(2000).  Therefore, the application of either of these 
Diagnostic Codes does not assist the appellant.  In the 
absence of evidence of vertebral fracture or ankylosis, no 
other Diagnostic Codes are applicable that could possibly 
afford him a higher evaluation.

VA Medical Center records dated in September 1997 documented 
the appellant's complaint that if he sat or stood too long he 
would have pain.  Any act could cause back pain.  He was 
doing exercises and using a TENS unit 2-3 time per month.  He 
was using a lumbosacral support most of the time.  On 
examination he was able to rise on his toes and heels.  
Trendelenburg was negative.

An orthopedic consultation was conducted in September 1998.  
The appellant continued to have back pain upon arising in the 
morning, with any lifting or with prolonged sitting.  There 
were no radicular symptoms.  The appellant guarded his back 
with changes of position or bending.  Motor, sensory, and 
deep tendon reflexes were all normal.  Chronic low back pain 
was diagnosed.

A VA examination was conducted in November 1998.  The 
appellant reported low back pain with radiation down his 
legs, the left affected more than the right.  There was pain 
which was intermittent but which had become more frequent 
over the past several years.  Physical examination revealed 
no reflex or motor deficits.  There was a sensory deficit of 
4/5 in the left L4, L5 and S1 roots.  There was a slight 
weakness in the left extensor hallicus longus.  He exhibited 
good heel and toe rising.  There was good gluteal tone.  The 
spine was straight and the pelvis was level.  There was no 
atrophy of the musculature.  X-ray examination revealed 
degenerative disc disease of L5-S1 with vertebral 
malformation.  Left sciatica was also diagnosed.

In December 1998 the appellant reported that one week prior 
he had developed recurrent left sacroiliac pain with pain 
radiating into the left lower extremity.  The pain had 
progressively increased over the past few days and made 
ambulation difficult.  He denied bowel or bladder 
dysfunction.  On physical examination straight leg raising 
was positive at 15 degrees on the right.  Deep tendon 
reflexes were absent in the left knee and present on the 
right.  A bilateral ankle jerk was perceived.  There was no 
atrophy or sensory loss.

Outpatient records from January 1999 documented a complaint 
of back pain for 2 weeks.  There was leg weakness and the 
appellant was using a walker to ambulate.  Examination of the 
extremities revealed an absent patellar reflex on the left 
and muscle atrophy of the left quadriceps.  In another 
January note, the appellant reported 4-weeks of left sciatic 
pain.  There was no numbness.  His left leg gave out 
occasionally at the knee.  There were no bowel or bladder 
symptoms.  Sensation to light touch was intact throughout 
both lower extremities.  There was left quadriceps atrophy.  
Straight leg raising was positive on the left at 60 degrees.  
Muscle strength was normal on the right and 4- to 4+ on the 
left.  Sciatica and left L3-4 herniated nucleus pulposus with 
L4 nerve root compression likely causing the quadriceps 
atrophy was indicated.

In April 1999 his deep tendon reflexes were normal.  An April 
1999 pain team consultation indicated that the appellant was 
self-employed as a real estate developer.  The appellant 
reported 2-3 exacerbations per month and that each one lasted 
2-3 days.  He described his pain as "sharp to dull" on the 
left side of his lower back radiating to his ankle.  He rated 
it as 5-6/10 during exacerbations.  Movement increased the 
pain; rest, heat and medications decreased the pain.  During 
a mental health consultation he reported bad luck in a recent 
business affair.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The preponderance of the evidence is against a higher 
evaluation as pronounced intervertebral disc syndrome has not 
been shown by objective medical evidence.  Sciatic pain has 
been objectively documented, but overall, the evidence 
established that these symptoms were subject to periods of 
exacerbations and remissions.  As recently as April 1999 the 
appellant had reported only 2-3 exacerbations on average in a 
month.  Therefore, we do not find these sciatic symptoms to 
be persistent with little intermittent relief when the 
entirety of the appeal period is considered.  Muscle spasm 
has not been objectively identified.  The ankle jerks were 
present bilaterally.  We note that a left patellar reflex has 
been absent on some examinations and that there is left 
quadriceps atrophy attributed to the service connected 
degenerative disc disease, however all deep tendon reflexes 
have been present on other examinations.  

We have considered the appellant's contentions that his pain 
is constant, severe and persistent, and his contention that 
he did not report his pain as "intermittent" to the VA 
examiner in 1998.  However, we note that on other occasions 
and as recently as April 1999, the appellant has reported 
back pain with intermittent exacerbations.  When he was 
referred to the pain clinic, he reported pain only at a level 
of 5-6/10 during exacerbations.  We afford the objective 
findings of the multiple medical examiners in this case more 
probative value when compared to the subjective contentions 
of the appellant, an interested party.  Furthermore, we 
afford the appellant's statements made to his treatment 
providers more probative value than the arguments forwarded 
to the Board.  This evidence is more probative as to the 
extent of the disability, and is not demonstrative of a 
pronounced disc disease.  Therefore, we hold that the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

Finally, the Board notes that the appellant has contended at 
the time he filed his VA-Form 9 that he has not worked since 
1994 for no reason other than his service connected back 
condition.  The Board has jurisdiction to consider a claim 
for a total rating based on individual unemployability when 
considering a rating increase claim where the schedular 
rating meets the minimum criteria of 38 C.F.R. 4.16(a) (2000) 
and there is evidence of current service-connected 
unemployability.  See Norris v. West, 12 Vet. App. 413 
(1999).  The appellant's sole service connected disability is 
chronic lumbosacral strain with degenerative disc disease and 
the 40 percent evaluation currently assigned does not meet 
the schedular criteria for a total rating based on individual 
unemployability.  Additionally, competent objective evidence 
of unemployability due to his service connected back 
condition has not been presented.  Therefore this issue is 
not before the Board.

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The RO in this case considered this regulation but 
concluded that referral was not necessary.  The Board agrees.  
In this regard, the Board finds that the schedular criteria 
and currently assigned evaluations for chronic lumbosacral 
strain and degenerative disc disease are adequate as the case 
does not present an exceptional or unusual disability picture 
so as to render impractical the application of the regular 
schedular standards.  The assignment of a high schedular 
evaluation is recognition of substantial interference with 
employment.  However, competent, objective evidence of marked 
inference with employment or frequent periods of 
hospitalization has not been shown.  There is evidence in the 
medical records that the appellant remains self-employed.  He 
has declined all surgical intervention to this point and no 
hospitalization has been shown for this disability.


ORDER

An increased rating for chronic lumbosacral strain with 
degenerative disc disease is denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 

